PER CURIAM.
Appellant was charged by information with the crimes of breaking and entering with intent to commit a felony, robbery, kidnapping, and assault with intent to kill. Upon a jury trial, he was found guilty as charged on each of the informa-tions except the last charge of assault with intent to kill. Said latter charge resulted in a verdict of guilty of assault and battery. We affirm all of the judgments of conviction except the last which we do not now consider since assault and battery is a misdemeanor. This court has no jurisdiction to consider appeals of misdemeanor convictions arising in the Criminal Court of Record of Duval County. Such misdemeanors are reviewable by the Circuit Court in and for Duval County.
Accordingly, we hold that the appeal of the conviction of assault and battery was improvidently lodged in this court and under the rules must be transferred to the Circuit Court in and for Duval County for review in that forum. See Christian v. State, 176 So.2d 561 (Fla.App.1965).
The judgments of conviction on each of the felony informations and verdicts set out above are affirmed.
SPECTOR, C. J., and CARROLL, DONALD K., and WIGGINTON, JJ., concur.